Mr. Justice McComas
delivered the opinion of the Court:
A stipulation like that mentioned in our decision in No. 388' Patent Appeal Docket [ante, 25], making the record in No. 388 Patent Appeal Docket [ante, 4] the companion interference *29No. 22,400, as to such parts of that record as are common to the two intei’ferences, part of this case, was entered into between the parties to this case. The issue of this interference is as follows:
A petition by the appellants for a rehearing, filed 'February 25, 1907, was denied March 6, 1907.
“1. That improvement in the art of printing manufactured relief printing plates which consists in mechanically producing in the printing face of such plate depressions and elevations at predetermined places where the printing is to be respectively light and heavy, and in also evening or leveling the back of the plate.
“2. That improvement in the art of preparing printing plates which consists in producing in the back of the plate depressions and elevations at predetermined places where the printing is to be respectively light and heavy, and then subsequently producing similar depressions and elevations in the face of the plate by pressing forward the elevations produced in the back of the plate.
“3. That improvement in the art of preparing printing plates which consists in first producing in the back of the plate a series of depressions and elevations, and in then, forcing the metal towards the face of the plate to produce therein a series of substantially similar depressions and elevations,
“4. That improvement in the art of preparing printing plates which consists in first producing in the back of the plates a series of depressions and elevations, and in then forcing the metal towards the face of the plate to produce therein a series of substantially similar depressions and elevations and simultaneously smoothing or evening the back of the plate.”
The three tribunals of the Patent Office concurred in awarding judgment of priority of invention of the issue of this -interference to Milton A. McKee, the senior party, and for the reasons set forth in our decision in the companion interference, No. 386 Patent xVppeal Docket [ante, 4] we affirm the decision of the Commissioner of Patents in this case, and the clerk of this court will certify this decision to the Commissioner of Patents in accordance with law. Affirmed.